Citation Nr: 1016053	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-24 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
left (minor) elbow disability.  

2.  Entitlement to service connection for a left shoulder 
disorder.  

3.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to a left shoulder 
disorder.  

4.  Entitlement to service connection for a left wrist 
disorder.  

5.  Entitlement to service connection for a low back 
disorder.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In March 2008, the Board remanded the 
claims for further development.  As the requested development 
has been completed, no further action to ensure compliance 
with the remand directive is required.  Stegall v. West, 11 
Vet. App. 268 (1998).

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left elbow disability does not result in 
ankylosis, limitation of flexion to 55 degrees or less, 
limitation of extension to 100 degrees or more, fixation of 
the hand in supination or hyperpronation, flail joint, 
nonunion of the radius and/or ulna, or neurological deficit 
though it does result in a scar that it tender on 
examination.  

3.  A chronic left shoulder disorder was not incurred in 
service and is not causally related to service, to include 
any incident therein.  

4.  A chronic right shoulder disorder was not incurred in 
service and is not causally related to service, to include 
any incident therein.  

5.  A chronic left wrist disorder was not incurred in service 
and is not causally related to service, to include any 
incident therein.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
left (minor) elbow disability have not been met.  38 U.S.C.A. 
§ 1155 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a; Diagnostic Codes 
5210-5206 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for a separate 10 percent rating for a 
tender post-operative scar have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.118, Diagnostic 
Code 7804 (2009).  

3.  The criteria for service connection for a left shoulder 
disorder have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  

4.  The criteria for service connection for a right shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

5.  The criteria for service connection for a right shoulder 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

Complete notice was sent in February 2005, September 2006, 
and October 2008, and the claim was readjudicated in a 
September 2009 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.

Furthermore, VA has obtained service treatment records, 
assisted the appellant in obtaining evidence, afforded the 
appellant physical examinations for his claim for an 
increased rating, obtained medical opinions as to the 
etiology and severity of the shoulder disorders which are 
supported by rationale, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  All 
remand instructions have been substantially satisfied.  The 
Board notes that there is no VA examination with a nexus 
opinion on file for the issue of service connection for a 
left wrist disorder.  None is required in this case, however.  
Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met with respect to the service connection issue 
decided herein, as will be discussed below, a VA examination 
with nexus opinion is not necessary.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Increased Rating

For historical purposes, it is noted that service connection 
was established for residuals of a left elbow fracture by the 
RO in a July 1971 decision.  A 10 percent disability 
evaluation was assigned based on a review of the relevant 
contemporaneous evidence of record.  In February 2004, the 
Veteran filed a claim for an increased rating.  The rating 
was subsequently increased to 20 percent, effective the date 
of the claim.  See April 2005 and June 2006 rating decisions.  
Although the Veteran's disability rating was increased, the 
Veteran has not withdrawn his original appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the remaining 
issue before the Board is entitlement to a rating in excess 
20 percent for a left elbow disability.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The Veteran's left elbow disability is rated at 20 percent 
under Diagnostic Codes (DCs) 5010-5206 based on evidence of 
arthritis and limitation of flexion due to pain of the left 
(minor) elbow.  Higher ratings are available for a disability 
of the minor elbow if the disability is manifested by 
limitation of flexion of the forearm to 55 degrees (DC 5206), 
limitation of extension of the forearm to 100 degrees (DC 
5207), ankylosis (DC 5205), fixation of the hand in 
supination or hyperpronation (DC 5213), flail joint (DC 
5209), and nonunion of the radius and/or ulna with flail 
false joint (DC 5210 to 5212).  The appropriate rating for 
limitation of motion is determined after consideration of 
functional loss due to flare-ups, fatigability, 
incoordination, weakness, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 
4.45.  "Normal" range of motion for the elbow is 0 to 145 
degrees and "normal" range of motion for the forearm is 0 
to 80 degrees pronation and 0 to 85 degrees supination.  See 
38 C.F.R. § 4.71a, Plate V (2009).  

The evidence of record reflects the Veteran's history of left 
elbow pain which is associated with limitation of motion, 
swelling, numbness, and weakness.  See September 2006 hearing 
transcript.  See also March, April, and June 2006 VA 
treatment records.  The Veteran has indicated that he had 
swelling at least twice a month due to activity and numbness 
a couple of times a day if he moves the wrong way or 
accidently hits the elbow.  See September 2006 hearing 
transcript

A February 2005 VA examination record reflects the Veteran's 
history of constant pain and limitation of motion in the left 
elbow, worse with changes in the weather.  The Veteran denied 
flare-ups.  The Veteran reported that his left elbow 
interfered with his ability to perform daily activities 
because it caused difficulty lifting or performing tests with 
his left elbow.  The Veteran denied the use of an assistive 
device.  He also denied occupational impairment because he 
was not working at the time of examination.  Examination 
revealed no effusion, cellulitis, or pain to palpation.  The 
examiner noted that the Veteran did not "give full range of 
motion" and that "when asked" the Veteran reported that 
there was a "lot of pain".  The examiner stated that the 
Veteran was able to fully extend, to flex to 100 degrees, to 
supine to 85 degrees, and to pronate to 80 degrees.  There 
was an additional loss of 15 degrees after repetition due to 
pain.  X-ray images showed degenerative changes of the elbow.  
The examiner diagnosed the Veteran with status-post left 
elbow fracture with posttraumatic degenerative joint disease.  

A July 2007 orthopedic examination record reflects the 
Veteran's histories of "problems" with his left elbow.  
Examination revealed flexion to 110 degrees, supination to 60 
degrees, pronation to 60 degrees, and extension to 0 degrees.  
See July 2007 Williams examination record.  

A March 2009 VA examination record reflects the Veteran's 
history of constant pain, swelling after overuse or direct 
pressure, frequent discomfort, and feelings of numbness.  He 
reported that he was unable to lift more than five pounds or 
drive with his left arm.  The Veteran reported that his elbow 
flared up with direct trauma or cold.  The Veteran denied the 
use of an assistive device.  Examination revealed that the 
Veteran had a 10 centimeter (cm.) by 0.5cm., well-healed 
surgical scar at the dorsoradial aspect of the elbow.  The 
scar was flat, mobile, normal in color, and tender at the 
proximal end.  There was no induration or skin breakdown, and 
the scar did not cause functional impairment.  Range of 
motion testing revealed extension to 10 degrees, flexion to 
125 degrees, pronation to 90 degrees, and supination to 90 
degrees.  There was no pain and no diminution in range of 
motion after repetition.  Sensation was normal throughout the 
upper extremity.  Motor strength in the elbow and wrist was 
5/5 and grip strength was 5/5.  X-ray images showed a large 
spur to the olecranon.  

After review of the record, the Board finds that a higher 
rating is not warranted.  Initially, the Board notes that a 
higher rating is not warranted based on limitation of motion.  
There is no evidence of ankylosis, fixation, flexion limited 
to 55 degrees or less, or extension limited to 100 degrees or 
more, and although the Veteran has been noted to have 
limitation of motion due to pain, range of motion is too 
significant to approximate flexion of at most 55 degrees, 
extension of at least 100 degrees, ankylosis, or fixation in 
supination or pronation, even after consideration of pain and 
functional impairment.  Additionally, a higher rating is not 
available under an alternate diagnostic code as there is no 
evidence of nonunion, impairment of the flail joint, or false 
flail joint.  Thus, a higher rating is not warranted for the 
Veteran's left elbow disability.  

The Board has also considered whether a separate rating is 
warranted.  The Board notes that the record documents 
complaints of numbness and weakness in the left upper 
extremity.  The Board also notes that a VA neurologist 
determined that the Veteran had left ulnar 
neuritis/neuropathy secondary to trauma.  See April 2006 VA 
treatment record.  The neurologist's diagnosis appears to 
have been based solely on findings of weakness in the left 
upper extremity, however, rather than any testing, and the 
Board finds that the diagnosis lacks probative value as it is 
contradicted by the other evidence of record, to include 
electromyography and nerve conduction studies, which linked 
the weakness and numbness to peripheral neuropathy, cervical 
radiculopathy, and carpal tunnel syndrome.  See, e.g., 
October 1999 and August 2005 nerve conduction studies.  In 
the absence of probative evidence of neurological 
manifestations of the service-connected left elbow 
disability, the Board finds that a separate rating under 
38 C.F.R. § 4.124a is not warranted.  

A separate rating is warranted under 38 C.F.R. § 4.118, 
however, based on the evidence that the post-operative left 
elbow scar was tender on examination at the proximal end.  
38 C.F.R. § 4.118, DC 7804; see Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  Service connection may also be granted for 
chronic disorders, such as arthritis, when manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

Shoulder Disorders 

The Veteran contends that his currently diagnosed shoulder 
disorders are the result of an injury sustained while playing 
basketball or during a motor vehicle accident during service.  

The service medical evidence documents that the Veteran was 
treated for a possible fracture or dislocation in May 1969.  
The treatment record does not indicate what joint was 
possibly fractured or dislocated.  It does indicate that X-
ray images of the right arm were negative, which suggests 
that the affected joint involved the right upper extremity.  
Subsequently in June 1969, the Veteran reported having a sore 
shoulder.  The record does not indicate which shoulder was 
sore.  It also does not document any diagnosis.  The service 
treatment records reflect no additional complaints pertaining 
to the shoulder.  

In September 1970, the Veteran was treated (and hospitalized) 
for injury sustained during a basketball game.  The 
associated medical records only reflect treatment for the 
left elbow, however and the Board notes that at that time the 
Veteran only reported falling on and injuring his left elbow.  
He reported no complaints pertaining to either shoulder.  

The February 1971 separation examination also reflects no 
complaints pertaining to the shoulder, and although the 
record does document a positive history of "painful or 
'trick' shoulder or elbow" and an abnormal clinical finding 
for the upper extremities, the record indicates that these 
findings were attributable to the left elbow fracture rather 
than any shoulder disorder.  

In May 1971, a VA examination (conducted in conjunction with 
a claim of service connection for a left elbow condition) 
reflects the Veteran's history of a sore shoulder.  No 
findings related to the shoulder are documented.  

Per the records associated with the file, in 1997, the 
Veteran began reporting pain in his arms, which was believed 
to be due to radiculopathy from a cervical spine disorder.  
In 1999, an X-ray of the right shoulder was done for an 
undocumented reason.  The images showed a degenerative change 
at the acromioclavicular (AC) joint and the humeral tubercle.  
See February 1999 Pinnacle Medical Group record.  

In February 2005, a VA examination was conducted.  At that 
time, the Veteran reported history of left shoulder pain for 
approximately five years:  He denied any specific trauma to 
the shoulder.  X-ray images of the shoulder showed 
degenerative changes.  After examination, review of the 
record, and discussion with the Veteran, the examiner 
diagnosed the Veteran with impingement syndrome and 
degenerative joint disease of the AC joint.  

In November 2005 and July 2006, the Veteran and his 
representative submitted statements in which the Veteran 
alleged that his left shoulder disorder was the result of a 
basketball injury during service and that his right shoulder 
disorder was the result of overcompensating as a result of 
the in-service injury to the left shoulder.  

In September 2006, the Veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  During the 
hearing, the Veteran testified that he believed he first 
received treatment for his shoulders in the 1990s.  The 
Veteran denied any post-service injury to the left shoulder 
or the right shoulder.  

Another VA examination was conducted in August 2009.  The 
examination record reflects the Veteran's history of a 
bilateral shoulder condition which onset during service.  The 
Veteran reported that he had a couple of injuries in service, 
to include being involved in a motor vehicle accident in 
which he was "slung around in the bed of a truck" and 
falling around eight to ten feet while playing basketball.  
After examination, discussion with the Veteran, and review of 
the record (to include X-ray records), the examiner diagnosed 
the Veteran with bilateral shoulder AC arthroplasty.  The 
examiner noted the 1969 service treatment record which 
reported treatment for "sore shoulder" and the 1971 
separation examination record which did not reflect any 
shoulder abnormality, and he stated that there was no 
documentation to support a chronic shoulder condition.  Thus, 
he believed the Veteran's bilateral shoulder condition was 
not related to service as there was no evidence of a chronic 
condition during service.  

After review of the evidence, the Board finds that service 
connection is not warranted as the evidence does not suggest 
that either of the currently diagnosed shoulder disorders 
disorder onset in service or is causally related to service.  
The evidence, namely the service treatment records, the 
Veteran's competent histories, and the 1971 VA examination 
record, indicates that the Veteran had episodes of a sore 
shoulder during service and soon thereafter; however, the 
competent and probative evidence does not suggest that a 
chronic shoulder disorder onset in service or existed 
continuously since service.  The medical evidence 
contemporaneous with service only reflects two isolated 
complaints related to a shoulder, and the earliest evidence 
of chronic shoulder disorders dates more than 28 years after 
separation from service.  The long time lapse can be 
considered, along with other factors, as evidence of whether 
an injury or disease was incurred in service which resulted 
in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, although 
the Veteran is competent to report the existence of symptoms 
suggestive of a shoulder disorder from 1969 (or even 1971) to 
the present, he has not done so.  See 38 C.F.R. 
§ 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

The record also does not contain any competent evidence 
linking the Veteran's right or left shoulder disorder to 
service, though it does include a competent and highly 
probative opinion that the currently diagnosed shoulder 
disorders were not incurred in or caused by service.  See 
August 2009 VA examination record.  See also Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative 
value determined by whether it is supported by a detailed 
rationale/explanation).  Based on the foregoing, service 
connection on a direct basis is denied.  Furthermore, because 
service connection has not been granted for a left shoulder 
disorder, service connection for a right shoulder disorder as 
secondary to the left shoulder disorder must also be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, the 
claims of service connection are denied.  

Left Wrist Disorder 

The Veteran contends that he has a left wrist disorder as a 
result of an injury in service; specifically, he reports 
sustaining an injury to the left wrist in service after using 
the left wrist to brace himself while his bunk was being 
overturned.  

The service medical evidence does not reflect any complaints 
or findings pertaining to the left wrist.  The Board notes 
that a May 1969 treatment record does document that the 
Veteran was treated for a possible fracture or dislocation.  
The record does not indicate what joint was possibly 
fractured or dislocated, but it does indicate that the injury 
affected the right upper extremity.  The Board further notes 
that in September 1970, the Veteran was treated (and 
hospitalized) for injury sustained during a basketball game.  
The associated medical records only reflect treatment for the 
left elbow, however and the Board notes that, at that time, 
the Veteran only reported falling on and injuring his left 
elbow.  He reported no complaints pertaining to the left 
wrist.  The February 1971 separation examination record also 
reflects no complaints pertaining to the left wrist, and 
although the record does document an abnormal clinical 
finding for the upper extremities, the record indicates that 
the abnormality was associated with the left elbow fracture 
rather than a left wrist disorder.  

In May 1971, a VA examination was conducted (in conjunction 
with a claim of service connection for a left elbow 
condition).  No findings or complaints related to the left 
wrist are documented.  

Per the records associated with the file, in 1999, the 
Veteran began reporting left hand numbness in the finger tips 
with occasional weakness which had onset approximately 18 
months earlier.  A motor nerve study then revealed findings 
consistent with a clinical diagnosis of mild bilateral carpal 
tunnel syndrome.  See August, September, and October 1999 VA 
treatment records.  

Subsequent records reflect continued complaints of numbness 
and weakness from the left shoulder down to the wrist and of 
radicular pain down both upper extremities.  An August 2005 
nerve conduction study revealed findings of peripheral 
neuropathy with possibly coexisting carpal tunnel syndrome, 
left C6 radiculopathy, and probable right C6 radiculopathy.  
See October 2005 Edison-Metuchen Orthopedic Group records.  
VA and other private medical records also reflect findings of 
cervical radiculopathy and bilateral carpal tunnel syndrome.  
See, e.g., March 2006 VA treatment record; March 2007 
comprehensive orthopedic examination.  

In February 2005, a VA examination was conducted.  At that 
time, the Veteran reported a history of intermittent pain in 
the left wrist which was exacerbated by use and weather.  He 
reported straining or spraining his wrist in service after 
getting tossed out of his bunk.  The Veteran reported that he 
was treated for this injury:  he indicated that after it was 
determined there was no fracture, he was provided a wrap for 
his wrist.  After examination, review of the record, and 
discussion with the Veteran, the examiner diagnosed the 
Veteran with left wrist sprain/strain  

In September 2006, the Veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  During the 
hearing, the Veteran testified that his left wrist disorder 
resulted in numbness and tingling in the fingers and pain in 
the wrist.  The Veteran testified that he recalled having 
left wrist problems during service when he braced himself 
from the bunk bed falling over.  The Veteran denied any post-
service injury to the left wrist.  

After review of the evidence, the Board finds that service 
connection is not warranted as the evidence does not suggest 
that a chronic left wrist disorder onset in service or is 
causally related to service.  Initially, the Board notes that 
the competent and probative evidence does not suggest that a 
chronic left wrist disorder onset in service or existed 
continuously since service:  the service treatment records 
are silent as to any complaints suggestive of a left wrist 
disorder or injury, the February 1971 separation examination 
record and December 1971 VA examination record document no 
findings or complaints suggestive of a left wrist disorder, 
and the earliest evidence (to include history) of a chronic 
left wrist disorder dates approximately 27 years after 
separation from service.  See Maxson v. Gober, 230 F.3rd. 
1330, 1333 (Fed. Cir. 2000) (time elapsed prior to initial 
complaint can be considered as evidence against the claim.).  
Furthermore, although the Veteran is competent to report the 
existence of symptoms suggestive of a left wrist disorder 
from service to the present, he has not done so, and even if 
the Veteran's statements could be interpreted as a history of 
continuity of symptomatology, this current history would be 
less credible and less probative than the aforementioned 
histories that the left wrist symptoms did not occur until 
1997 at the earliest.  
38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 
(1994).  

Furthermore, the record also does not contain any competent 
evidence linking a left wrist disorder to service.  The Board 
notes that the Veteran has reported injuring, and receiving 
treatment for, his left wrist during service.  The Board also 
notes that a medical opinion was not obtained for this 
matter.  In this case, however, the Board finds that such an 
opinion is not necessary as the evidence does not establish 
that the Veteran experienced an injury to the left wrist 
during service.  The Board acknowledges that the Veteran is 
competent to report a history of injury to, and treatment 
for, the left wrist in service.  See 38 C.F.R. § 3.159(a)(2); 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Veteran's 
description of the event only corresponds with a treatment 
record reflecting treatment for the right arm, however, which 
suggests that the in-service injury was to the right wrist 
rather than the left wrist.  Based on the length of time 
between separation and the initial history of injury, the 
lack of a corroborating service treatment record, and the 
evidence of treatment for the right arm in service, the Board 
finds that the Veteran's history of in-service injury to the 
left wrist is not probative evidence which would require that 
VA obtain an opinion.  See 38 C.F.R. § 3.159(c)(4).  

Thus, based on the absence of evidence an in-service 
occurrence, the length of time between separation and the 
reported date of recurrence, and the absence of a nexus 
opinion, service connection for a left wrist disorder must be 
denied.  


ORDER

A rating in excess of 20 percent for a left elbow disability 
is denied.  

A separate 10 percent rating for painful scar is granted.  

Service connection for a left shoulder disorder is denied.  

Service connection for a right shoulder disorder is denied. 
 
Service connection for a left wrist disorder is denied.  


REMAND

Further development is needed on the claim of service 
connection for a low back disorder.  The Veteran contends 
that his low back disorder is the result of a motor vehicle 
accident during service, and he has indicated that his back 
pain onset shortly after service.  He has also indicated that 
he began receiving treatment for his back pain shortly after 
separation, though those records are no longer available.  
Review of the service medical and personnel records do not 
document that the Veteran was involved in a motor vehicle 
accident.  The Veteran is competent to report such an 
accident occurred, however.  Based on this competent history 
of a motor vehicle accident, the Veteran's competent history 
of treatment shortly after service, and the Veteran's history 
of recurrent back pain at separation, the Board finds that a 
VA examination with opinion is needed to determine if the 
Veteran's current low back disorder onset in service or is 
causally related to service.  See 
38 U.S.C.A. § 5103A(d).  

Furthermore, the Board notes that in October 2008, the 
Veteran submitted the names and addresses of two physicians 
who had treated him for his back disorder.  These records 
were not requested because the Veteran did not list the 
doctors on a VA form 21-4142, Authorization and Consent to 
Release Information.  On remand, the Veteran should be 
informed that VA can only obtain private medical records if 
the information is provided on a VA form 21-4142.  He should 
then be asked to resubmit the information.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that the medical 
records associated with his reported 
treatment by Drs Z. and L. were not 
obtained because VA can only obtain 
private medical records if the 
information is provided on a VA form 21-
4142.  Request that the Veteran fill out 
a VA form 21-4142 for each doctor and any 
other private medical facility at which 
he has received treatment for his lumbar 
spine.  

2.  Schedule the Veteran for an 
examination with an appropriate medical 
professional to determine the nature and 
etiology of any low back disorder.  For 
any diagnosed disorder, the examiner is 
requested to state whether it is at least 
as likely as not that the disorder onset 
during service, preexisted and was 
aggravated during service, or is causally 
related to service or any incident 
therein.  The examiner is requested to 
provide a rationale for any opinion 
expressed, preferably with discussion of 
the histories of recurrent back pain at 
entry and separation.  The examiner is 
requested to accept the Veteran's history 
of an in-service motor vehicle accident 
for the purposes of this opinion.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

3.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009.).



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


